          Case 3:18-cv-00877-SDD-SDJ                   Document 88          07/10/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA

DONALD HENSLEY, JR. (#112218)                                                   CIVIL ACTION NO.

VERSUS                                                                          18-877-SDD-SDJ

BRENT THOMPSON, ET AL.

                                                    ORDER

        Before the Court are two motions to compel filed by the pro se Plaintiff, Donald Hensley,

Jr.1 In the plaintiff’s first motion to compel, he requests that Shannon Demars2 and Antonio

Whitaker respond to his discovery requests.3 Since this Motion was filed on January 31, 2020,

Demars and Whitaker have responded to the plaintiff’s discovery requests.4 In fact, responses to

most of the discovery were filed into the record the same day as the plaintiff’s motion.5

Accordingly, because the complained-of defendants have responded to the plaintiff’s discovery,

the plaintiff’s first motion to compel6 shall be denied as moot.

        In the second motion to compel, the plaintiff takes specific issue with responses to request

for production filed on behalf of Jeremy McKey.7 Hensley complains that McKey responded that

he did not have any documents responsive to request for production number two. The Court cannot

order a defendant to produce what they do not possess. Further, this Court cannot presume McKey




1
  R. Docs. 60 & 75.
2
  Demars was incorrectly, originally named as Shannon Demus. The Court refers to this Defendant as Demars.
3
  R. Doc. 60, p. 1. After Defendants filed responses to interrogatories and requests for admissions, Hensley filed a
supplement to his first motion to compel (see R. Doc. 72) complaining that the defendants had not responded to his
requests for production of documents. One day later, the defendants filed responses to requests for production of
documents rendering Hensley’s arguments in his supplement to the motion to compel moot. R. Docs. 73 & 74.
4
  See R. Docs. 64, 65, 68, 69, & 74. Note, the record does not indicate that the plaintiff propounded requests for
production of documents to Shannon Demars. All discovery propounded by the plaintiff appears to have been
answered.
5
  See id.
6
  R. Doc. 60.
7
  R. Doc. 75.
          Case 3:18-cv-00877-SDD-SDJ                   Document 88          07/10/20 Page 2 of 2




is providing false information; rather, the Court presumes the information provided is true and

correct to the best of his knowledge.

        The plaintiff also complains that McKey failed to produce documents in response to request

for production three, which requested a copy of the health care request form for another inmate,

Chadwick Wright.         McKey objected to this request because it sought potentially sensitive

information of another offender. This objection is well-founded,8 and the evidence sought to be

elicited from this document, specifically that Chadwick Wright was sprayed with chemical agent

on the day in question immediately prior to Plaintiff, may be elicited by other means that do not

so deeply implicate the privacy concerns of a non-party. Accordingly,

        IT IS ORDERED that the first Motion to Compel9 filed by the plaintiff Donald Hensley,

Jr. is DENIED AS MOOT.

        IT IS FURTHER ORDERED that the second Motion to Compel10 filed by the plaintiff

Donald Hensley, Jr. is DENIED.

        Signed in Baton Rouge, Louisiana, on July 10, 2020.




                                                           S
                                                     SCOTT D. JOHNSON
                                                     UNITED STATES MAGISTRATE JUDGE




8
  See Rhines v. United States, 2014 WL 3829002, *4 (M.D. Pa. Aug. 4, 2014) (denying the plaintiff’s motion to compel
the production of medical information of other inmates); Fontano v. Godinez, 2013 WL 3712406, *3 (C.D. Ill. July
12, 2013) (denying the plaintiff’s motion to compel the medical records of another inmate).
9
  R. Doc. 60.
10
   R. Doc. 75.
